Citation Nr: 1132892	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  07-36 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to educational benefits under the Montgomery GI Bill Program (Chapter 30 of Title 38 U.S.C.A.).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to April 1998.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 1998 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that denied the benefit sought on appeal.  The case was assigned to the undersigned in August 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran requested a video conference hearing before a Veterans Law Judge.  That hearing was scheduled for December 5, 2007.  In a VA Form 21-4148 received on December 4, 2007, the Veteran advised he had been out of the state to attend a funeral, and he could not get time off from work to attend the hearing.  He asked that the hearing be rescheduled.

There is no documentation in the claims file indicating either that the Veteran's request was denied, that the hearing was rescheduled, or that he withdrew his request for a Board hearing.  Although the Veteran's correspondence was not within the two-week window required by regulation, 38 C.F.R. § 20.704(c) (2010), funerals are unanticipated, and good cause to reschedule has been shown.

Accordingly, the case is REMANDED for the following action:

The AMC/RO shall schedule a hearing as requested before a Veterans Law Judge at the earliest available opportunity, in accordance with applicable procedures, and notify the Veteran of the date and time thereof.  If he wishes to withdraw the request for the hearing, that should be done by written document submitted to the RO. 

Afterwards, return the case to the Board as appropriate.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


